      Case 2:18-cv-00231-RAH-KFP Document 43 Filed 03/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JEFFERY JENNINGS,             )
                              )
    Plaintiff,                )
                              )
    v.                        )                  CASE NO. 2:18-cv-231-RAH-KFP
                              )
WALTER WOODS, WARDEN, et al., )
                              )
    Defendants.               )


                                          ORDER

       On February 17, 2021, Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. 42.) Upon an independent review of the record

and upon consideration of the Recommendation, it is hereby ORDERED as follows:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2.    Defendants’ Motion to Dismiss is GRANTED to the extent Defendants seek

dismissal of this case due to Plaintiff’s failure to properly exhaust an administrative remedy

available to him during his confinement at FPC Montgomery prior to initiating this cause

of action.

       3. This case is DISMISSED with prejudice under 42 U.S.C. § 1997e(a) for

Plaintiff’s failure to properly exhaust an administrative remedy previously available to him

at FPC Montgomery.

       4. No costs are taxed.

       A separate Final Judgment will be entered.
Case 2:18-cv-00231-RAH-KFP Document 43 Filed 03/10/21 Page 2 of 2




DONE, this the 10th day of March, 2021.


                                 /s/ R. Austin Huffaker, Jr.
                          R. AUSTIN HUFFAKER, JR.
                          UNITED STATES DISTRICT JUDGE
